Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on February 24, 2020, assigned serial 16/798,958 and titled “STEERING SYSTEM FOR VEHCILE”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a steering device for a vehicle of a steer-by-wire system which includes a steering mechanism, which is mechanically disconnected from a steering wheel, to cause a turning wheel to fee turned fey a turning motor; and a control device which provides a motor command value to the turning motor, wherein the control device includes a control system comprising a feed-forward mode! tor converting a target turning angle to a feed-forward value of the motor command value, and a disturbance observer including a reverse model of a model of the turning motor, wherein a transfer function describing the feed-forward model and a model of the disturbance observer includes, a variable coefficient, and wherein the control device changes the variable coefficient based on information about road reaction force (claim 1).
Claims 1-6 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
July 1, 2021	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661